DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 7/25/2022.  Claims 1 through 3 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant’s amendments, see pages 5-6, filed 7/25/2022, with respect to Specification Objections, Claim Objections, 35 U.S.C. 112(b) Rejections, and 35 U.S.C. 112(a) Rejections have been fully considered and are persuasive.  All Specification Objections, Claim Objections, 35 U.S.C. 112(b) Rejections, and 35 U.S.C. 112(a) Rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 7-8, filed 7/25/2022, have been fully considered but they are not persuasive. The Applicant is partially accurate in their accusation that the Abel reference commands motor torque control, however, the reference utilizes the motor torque to command speed control adjustments to accommodate steering of the aircraft.  The speed control disclosed by Abel varies the speed commands to both the left and right main landing gear motors, relative to the detected nose wheel speed.
The claim as currently written does not explicitly state that the speed of the motors is to be controlled, as argued by the Applicant, but rather “…a speed command is generated…”.  Abel describes a speed command which is generated to reflect a pilot’s desired speed, and the motors are adjusted accordingly to minimize a speed command error (see Abel at least [0019] and [0039]).
A detailed rejection follows below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel et al. (US-2015/0375854; hereinafter Abel; already of record).
Regarding claim 1, Abel discloses a method of speed control of a wheel rotation drive device carried by main landing gears of an aircraft (see Abel at least Abs and [0005]), comprising the step of regulating an aircraft speed in accordance with a speed command generated by a pilot (see Abel at least [0019], Fig 7, and [0039] where a pilot provides a taxi speed command that defines a desired speed for nose wheel 118; the taxi speed command referred to as NGC 120, nose gear command), characterized in that the speed of the regulated aircraft is an estimated speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            ) of a portion of the aircraft at a nose tip of the aircraft by means of measurements made at the wheels carried by the main landing gears of the drive device (see Abel at least [0023] and [0021] where the speed at a nose tip of an aircraft is referenced as the overall speed, and speed signals from main landing gear are combined in summer 104), or by sensors on the main landing gears.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Hong et al. (US-2017/0305374; hereinafter Hong; already of record).
Regarding claim 2, Abel discloses a method according to claim 1, wherein the estimated speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            ) to be regulated is estimated by means of circumferential speeds (                                
                                    
                                        
                                            V
                                        
                                        
                                            G
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            V
                                        
                                        
                                            D
                                        
                                    
                                
                            ) of the wheels carried respectively by a left main landing gear and a right main landing gear (see Abel at least [0019], [0021], [0023], and Fig 1 where a main gear speed signal (MGS) is combined with a nose gear command (NGC) received by the pilot (desired speed); error is then determined via speed error summer 104; and resulting torque to decrease the error is applied), and …
However, Abel does not explicitly disclose the following:
…a steering angle (α) of the wheels carried by an auxiliary landing gear arranged at the nose tip of the aircraft, by 
                
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    α
                                
                            
                        
                    
                
             
where:
                
                    
                        
                            V
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    G
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    D
                                
                            
                        
                        
                            2
                        
                    
                
             
VC being a longitudinal speed of the aircraft.
Hong, in the same field of endeavor, teaches:
…a steering angle (α) of the wheels carried by an auxiliary landing gear arranged at the nose tip of the aircraft (see Hong at least [0043]-[0044] and Fig 3), by 
                        
                            
                                
                                    V
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            α
                                        
                                    
                                
                            
                        
                     (see Hong at least [0030] which details the combination of an actual wheel speed and steering angle to determine a longitudinal velocity, of which relationship is in prose and could be arranged with any of the known variables to solve for an unknown variable; a longitudinal velocity being representative of the speed (VC) for purposes shown here, detailed below)
where:
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            G
                                        
                                    
                                    +
                                    
                                        
                                            V
                                        
                                        
                                            D
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                      (see Hong at least [0036]-[0037] which teaches the determination of an average of two wheel speeds)
VC being a longitudinal speed of the aircraft (see Hong at least [0036]-[0037] where the longitudinal velocity is equal to an average wheel speed value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of regulating a speed as disclosed by Abel with a steering angle and equations for calculating said speed such as taught by Hong to ensure the proper speed, mitigating any safety concerns that may otherwise arise (see Hong at least [0006]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Hong and further in view of Benmoussa et al. (US-2014/0156113; hereinafter Benmoussa; already of record).
Regarding claim 3, Abel discloses a method according to claim 1, wherein the estimated speed (                                
                                    
                                        
                                            V
                                        
                                        -
                                    
                                
                            ) to be regulated is estimated by means of circumferential speeds (                                
                                    
                                        
                                            V
                                        
                                        
                                            G
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            V
                                        
                                        
                                            D
                                        
                                    
                                
                            ) of the wheels carried respectively by a left main landing gear and a right main landing gear (see Abel at least [0019], [0021], [0023], and Fig 1 where a main gear speed signal (MGS) is combined with a nose gear command (NGC) received by the pilot (desired speed); error is then determined via speed error summer 104; and resulting torque to decrease the error is applied), and …
However, Abel does not explicitly disclose 
…[the estimated speed (                        
                            
                                
                                    V
                                
                                -
                            
                        
                    ) to be regulated is estimated by means of] a yaw rate (                        
                            γ
                        
                    ) of the aircraft, by 
                
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            α
                                        
                                        ~
                                    
                                
                            
                        
                    
                
             
                
                    
                        
                            V
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                        
                        
                            c
                            o
                            s
                            α
                        
                    
                
             
where:
                
                    
                        
                            V
                        
                        
                            C
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    G
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    D
                                
                            
                        
                        
                            2
                        
                    
                
             
and
                
                    
                        
                            α
                        
                        ~
                    
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            γ
                                        
                                        ˙
                                    
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             
                
                    α
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    γ
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             
where VC is a longitudinal speed of the aircraft,
where α is a steering angle of the wheels carried by an auxiliary landing gear arranged at the nose tip of the aircraft, and
where                         
                            
                                
                                    L
                                
                                
                                    X
                                
                            
                        
                     is a distance (measured longitudinally) between an imaginary line (L) passing through the main landing gears (2G,2D) and the auxiliary landing gear (3).
Hong, in the same field of endeavor, teaches 
…[the estimated speed (                        
                            
                                
                                    V
                                
                                -
                            
                        
                    ) to be regulated is estimated by means of] a yaw rate (                        
                            γ
                        
                    ) of the aircraft (see Hong at least [0028], [0040]-[0041], and Fig 1 which describes a yaw rate used to calculate a lateral velocity; a lateral velocity being representative of the estimated speed (                        
                            
                                
                                    V
                                
                                -
                            
                        
                    ) for purposes shown here), by 
                        
                            
                                
                                    V
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    α
                                                
                                                ~
                                            
                                        
                                    
                                
                            
                        
                     (see Hong at least [0030] which details the combination of an actual wheel speed and steering angle to determine a longitudinal velocity, of which relationship is in prose and could be arranged with any of the known variables to solve for an unknown variable; a longitudinal velocity being representative of the speed (VC) for purposes shown here, detailed below)
                        
                            
                                
                                    V
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    c
                                    o
                                    s
                                    α
                                
                            
                        
                     (see Hong at least [0030] which details the combination of an actual wheel speed and steering angle to determine a longitudinal velocity, of which relationship is in prose and could be arranged with any of the known variables to solve for an unknown variable; a longitudinal velocity being representative of the speed (VC) for purposes shown here, detailed below)
where:
                        
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            G
                                        
                                    
                                    +
                                    
                                        
                                            V
                                        
                                        
                                            D
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     (see Hong at least [0036]-[0037] which teaches the determination of an average of two wheel speeds)
and
…
where VC is a longitudinal speed of the aircraft (see Hong at least [0036]-[0037] where the longitudinal velocity is equal to an average wheel speed value),
where α is a steering angle of the wheels carried by an auxiliary landing gear arranged at the nose tip of the aircraft (see Hong at least [0043]-[0044] and Fig 3), and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of regulating a speed as disclosed by Abel with a yaw rate and equations for calculating said speed such as taught by Hong to ensure the proper speed, mitigating any safety concerns that may otherwise arise (see Hong at least [0006]).
Neither Abel nor Hong explicitly disclose or teach
… 
                
                    
                        
                            α
                        
                        ~
                    
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            γ
                                        
                                        ˙
                                    
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             
                
                    α
                    =
                    a
                    r
                    c
                    t
                    a
                    n
                    ⁡
                    
                        
                            
                                
                                    γ
                                    ∙
                                    
                                        
                                            L
                                        
                                        
                                            X
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                            
                        
                    
                
             
…
where                         
                            
                                
                                    L
                                
                                
                                    X
                                
                            
                        
                     is a distance (measured longitudinally) between an imaginary line (L) passing through the main landing gears (2G,2D) and the auxiliary landing gear (3).
Benmoussa, in the same field of endeavor, teaches 
…
                        
                            
                                
                                    α
                                
                                ~
                            
                            =
                            a
                            r
                            c
                            t
                            a
                            n
                            ⁡
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                ˙
                                            
                                            ∙
                                            
                                                
                                                    L
                                                
                                                
                                                    X
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                     (see Benmoussa at least [0017]-[0019] which describes the use of a longitudinal velocity, yaw rate, and distance to calculate a steering angle)
                        
                            α
                            =
                            a
                            r
                            c
                            t
                            a
                            n
                            ⁡
                            
                                
                                    
                                        
                                            γ
                                            ∙
                                            
                                                
                                                    L
                                                
                                                
                                                    X
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                     (see Benmoussa at least [0017]-[0019] which describes the use of a longitudinal velocity, yaw rate, and distance to calculate a steering angle)
…
where                         
                            
                                
                                    L
                                
                                
                                    X
                                
                            
                        
                     is a distance (measured longitudinally) between an imaginary line (L) passing through the main landing gears (2G,2D) and the auxiliary landing gear (3) (see Benmoussa at least [0018]-[0019] and Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of regulating a speed as disclosed by Abel in view of Hong with an equation for calculating a steering angle such as taught by Benmoussa because of the mathematical dependency amongst a steering angle and an aircraft’s speed (see Benmoussa at least [0008]), which would therefore assist calculating a more accurate speed.
Additionally, Benmoussa teaches                         
                            
                                
                                    V
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    α
                                                
                                                ~
                                            
                                        
                                    
                                
                            
                        
                     (see Benmoussa at least Fig 1).  Using basic trigonometric techniques, a velocity vector can be calculated along the X’ axis.  By way of similar triangles, Vlong and θest can be utilized and rearranged to result in the equation                         
                            
                                
                                    V
                                
                                -
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            C
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    α
                                                
                                                ~
                                            
                                        
                                    
                                
                            
                        
                     where θest is equivalent to (                        
                            
                                
                                    α
                                
                                ~
                            
                        
                    ), representing a steering angle of the aircraft (see Benmoussa at least [0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/9/2022